
	

115 HR 659 RH: Standard Merger and Acquisition Reviews Through Equal Rules Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 304
		115th CONGRESS1st Session
		H. R. 659
		[Report No. 115–412]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2017
			Mr. Farenthold (for himself, Mr. Goodlatte, Mr. Marino, Mr. Bucshon, Mr. Collins of Georgia, and Mr. Messer) introduced the following bill; which was referred to the Committee on the Judiciary
		
		November 15, 2017Additional sponsors: Mr. Peterson and Mr. Peters
			November 15, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Clayton Act and the Federal Trade Commission Act to provide that the Federal Trade
			 Commission shall exercise authority with respect to mergers only under the
			 Clayton Act and only in the same procedural manner as the Attorney General
			 exercises such authority.
	
	
 1.Short titleThis Act may be cited as the Standard Merger and Acquisition Reviews Through Equal Rules Act of 2017. 2.Amendments to the Clayton ActThe Clayton Act (15 U.S.C. 12 et seq.) is amended—
 (1)by striking section 4F and inserting the following:  4F.Actions by Attorney General of the United States or the Federal Trade Commission (a)Whenever the Attorney General of the United States has brought an action under the antitrust laws or the Federal Trade Commission has brought an action under section 7, and the Attorney General or Federal Trade Commission, as applicable, has reason to believe that any State attorney general would be entitled to bring an action under this Act based substantially on the same alleged violation of the antitrust laws or section 7, the Attorney General or Federal Trade Commission, as applicable, shall promptly give written notification thereof to such State attorney general.
 (b)To assist a State attorney general in evaluating the notice described in subsection (a) or in bringing any action under this Act, the Attorney General of the United States or Federal Trade Commission, as applicable, shall, upon request by such State attorney general, make available to the State attorney general, to the extent permitted by law, any investigative files or other materials which are or may be relevant or material to the actual or potential cause of action under this Act.;
 (2)in section 5— (A)in subsection (a) by inserting (including a proceeding brought by the Federal Trade Commission with respect to a violation of section 7) after United States under the antitrust laws; and
 (B)in subsection (i) by inserting (including a proceeding instituted by the Federal Trade Commission with respect to a violation of section 7) after antitrust laws;
 (3)in section 11, by adding at the end the following:  (m) (1)Except as provided in paragraph (2), in enforcing compliance with section 7, the Federal Trade Commission shall enforce compliance with that section in the same manner as the Attorney General in accordance with section 15.
 (2)If the Federal Trade Commission approves an agreement with the parties to the transaction that contains a consent order with respect to a violation of section 7, the Commission shall enforce compliance with that section in accordance with this section.;
 (4)in section 13, by inserting (including a suit, action, or proceeding brought by the Federal Trade Commission with respect to a violation of section 7) before subpoenas; and
 (5)in section 15, by inserting and the duty of the Federal Trade Commission with respect to a violation of section 7, after General,. 3.Amendments to the Federal Trade Commission ActThe Federal Trade Commission Act (15 U.S.C. 41) is amended—
 (1)in section 5(b), by inserting (excluding the consummation of a proposed merger, acquisition, joint venture, or similar transaction that is subject to section 7 of the Clayton Act (15 U.S.C. 18), except in cases where the Commission approves an agreement with the parties to the transaction that contains a consent order) after unfair method of competition;
 (2)in section 9, by inserting after the fourth undesignated paragraph the following:  Upon the application of the commission with respect to any activity related to the consummation of a proposed merger, acquisition, joint venture, or similar transaction that is subject to section 7 of the Clayton Act (15 U.S.C. 18) that may result in any unfair method of competition, the district courts of the United States shall have jurisdiction to issue writs of mandamus commanding any person or corporation to comply with the provisions of this Act or any order of the commission made in pursuance thereof.;
 (3)in section 13(b)(1), by inserting (excluding section 7 of the Clayton Act (15 U.S.C. 18) and section 5(a)(1) with respect to the consummation of a proposed merger, acquisition, joint venture, or similar transaction that is subject to section 7 of the Clayton Act (15 U.S.C. 18)) after Commission; and
 (4)in section 20(c)(1), by inserting or under section 7 of the Clayton Act (15 U.S.C. 18), where applicable, after Act,. 4.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by this Act shall not apply to any of the following that occurs before the date of enactment of this Act:
 (1)A violation of section 7 of the Clayton Act (15 U.S.C. 18). (2)A transaction with respect to which there is compliance with section 7A of the Clayton Act (15 U.S.C. 18a).
 (3)A case in which a preliminary injunction has been filed in a district court of the United States.   November 15, 2017 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 